Citation Nr: 0526866	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  95-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

Entitlement to service connection for degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active duty from November 1967 through May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for degenerative joint disease of 
the lumbar spine and knees.

The Board remanded the claims in December 1996, January 1999, 
and September 2004.  Most recently, the claims were remanded 
to insure that VA has met its duty to assist the veteran with 
development of his claims.  The remand instructions have been 
complied with, and the claims are once again appropriately 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran 
has a current diagnosis of degenerative joint disease of 
either knee.

3.  Arthritic involvement of the lumbar spine is not shown to 
have had origins during service, or within one year following 
service.

CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in December 2004, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran strained 
his low back in July 1990.  An August 1990 service medical 
record indicated that the veteran's low back pain had 
resolved.

An August 1992 service medical record reflected complaints of 
pain in both knees.  The diagnosis was patellar tendon pain, 
probably inflamed secondary to jogging.  A service medical 
record dated later in August 1992 noted that the veteran was 
being seen regarding the results of x-rays of the knee.  It 
was noted that the physician was told that the x-rays showed 
degenerative changes of the supra patellar area of the right 
knee.  The diagnosis was patello-femoral syndrome of the 
right knee.  An October 1992 service medical record noted 
that the veteran was being followed up for his right knee.  
The diagnosis was degenerative joint disease of the right 
knee.  A November 1992 service medical record noted that the 
veteran was being seen by an orthopedists for complaints of 
pain associated with both knees.  The orthopedist noted that 
no significant degenerative joint disease was noted.  The 
diagnosis was patella tendonitis.  A December 1992 service 
medical record indicated that the veteran was being treated 
for right knee pain.  The physician noted that a review of 
the x-rays showed minimal osteophyte at the superior aspect 
of the patella on the right side.  The diagnosis was 
chondromalacia of the patellae with patellar tendonitis.

The February 1992 separation examination report noted that 
the veteran's musculoskeletal system was within normal 
limits.

An August 1994 VA examination report noted that the veteran 
reported recurrent pains in the knees and low back, which 
began in 1975.  No x-rays were taken.  The diagnosis was 
degenerative joint disease of the knees and lumbar spine.

The January 1995 rating decision denied service connection 
for degenerative joint disease of the knees and low back.  
Service connection was granted for chondromalacia and 
patellar tendonitis of the right knee.

The claim was remanded by the Board in December 1996 with 
instructions to obtain x-ray evidence that the veteran had 
commented on during his August 1994 VA examination.

An August 1997 rating decision noted that there was no 
history of injury to the back or either knee.  X-rays of the 
knees were interpreted as showing that the knees were normal.  
X-rays of the lumbar spine were interpreted as showing no 
significant abnormality. The examiner noted that x-rays of 
the knees and low back were taken.  The diagnosis was 
recurrent low back and bilateral knee pain.

The claim was remanded by the Board in January 1999 for a VA 
examination.

A November 2003 VA x-ray of the knees was interpreted as 
showing normal knees.  A November 2003 VA x-ray of the lumbar 
spine was interpreted as showing no significant abnormality.  
The study was noted to be essentially normal for the 
veteran's age.

A May 2004 VA examination report noted that the claims folder 
was reviewed.  X-rays of the knees were interpreted as 
showing ossification in the insertion of the quadriceps 
tendon to the upper pole of the patella bilaterally.  There 
was no narrowing of the articular cartilage, subchondral 
sclerosis or osteophyte formation.  X-rays of the lumbar 
spine were interpreted as showing small osteophytes at every 
level, moderate narrowing of the L5-S1 disc, and narrowing of 
the L5-S1 facets with subchondral sclerosis.  The diagnoses 
were degenerative disc disease of the lumbar spine, 
osteoarthritis of the L5-S1 facets, and patellar tendonitis 
of the right knee.  The examiner noted that on x-ray and 
physical examination he could find no evidence of organic 
pathology in the left knee.  No other comments were offered 
regarding the veteran's claims.

A November 2004 VA treatment note reported that the veteran 
was being evaluated regarding a diagnosis of arthritis of the 
knees and spine.  X-rays were interpreted as showing no 
degenerative changes of the knees or spine.  The diagnoses 
were varus knees and minimum lumbar scoliosis.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for degenerative joint disease, if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Initially, the Board notes that the veteran does not have a 
current diagnosis of degenerative joint disease of the knees.  
While there are documented complaints of bilateral knee pain, 
there are no diagnoses of record regarding the veteran's left 
knee.  Indeed, the May 2004 VA examination report 
specifically noted that the examiner could find no organic 
pathology, on examination or x-ray, to explain the veteran's 
left knee pain.  The Board notes that pain is not, of itself, 
a disorder for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (unless a veteran suffers from an underlying disability 
or condition, such as loss of normal body working movements, 
joint disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability).

With regard to the veteran's right knee, the Board notes that 
the veteran was treated for right knee complaints during 
service.  However, service connection has been granted for 
chondromalacia and patellar tendonitis of the right knee.  
Treatment records do not reflect findings consistent with a 
current diagnosis of degenerative arthritis of the right or 
left knee.  November 2004 VA x-rays were interpreted as 
showing no degenerative changes involving either knee.  
Accordingly, in the absence of a current pertinent diagnosis, 
degenerative joint disease of the knees is denied.

With regard to the veteran's lumbar spine, the Board notes 
that there are some indications of spinal abnormalities, and, 
while findings of a conflicting nature have been reported, 
the record does include probative evidence of arthritis of 
the lumbar spine.  Such findings are not, however, clinically 
documented until several years after service and have not 
been clinically related to service, either directly or 
presumptively.  Accordingly, service connection for 
degenerative joint disease of the lumbar spine is denied.


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.

Entitlement to service connection for degenerative joint 
disease of the knees is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


